Title: To George Washington from Peter Dow, 20 June 1786
From: Dow, Peter
To: Washington, George



Sir
[Fairfax County] June 20th 1786

Mr Lund Washington, applied to me yesterday, as also your young Man ⟨W.⟩ Shaw, to day for the Rent I owe you; I sincerely wish it had been in my power to discharge the same; but from an unforseen event, my Family coming in and drawing on me without advice for Some money; togather with my retirement from any kind of Trade to the Country, has rather embarrassed me at this Season till I can collect the growing Crop—If it were any way agreeable to your excellency I wou’d give Bond with

Security & Interest pay[abl]e in Six months. I am Sir your Excellencys Most Obedent & Most hume Servant

Peter Dow

